                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MARIA JESUS ANELLO,                            Case No. 18-cv-00070-DMR
                                   8                      Plaintiff,
                                                                                           ORDER ON DEFENDANT'S MOTION
                                   9                v.                                     TO DISMISS AMENDED COMPLAINT
                                  10        NANCY A. BERRYHILL,                            Re: Dkt. No. 50
                                  11                      Defendant.

                                  12           Pro se Plaintiff Maria Jesus Anello filed an amended complaint against her former
Northern District of California
 United States District Court




                                  13   employer, the United States Social Security Administration (“SSA”) alleging claims for disability

                                  14   discrimination, wrongful termination, and violation of the Administrative Procedure Act. [Docket

                                  15   No. 47.] The government now moves to dismiss the claim for failure to state a claim pursuant to

                                  16   Federal Rule of Civil Procedure 12(b)(6) and for lack of subject matter jurisdiction pursuant to

                                  17   Rule 12(b)(1). [Docket No. 50.] This matter is appropriate for resolution without a hearing. Civ.

                                  18   L.R. 7-1(b). For the following reasons, the motion is granted. The court grants leave to amend

                                  19   certain claims, but others are dismissed with prejudice.

                                  20   I.      BACKGROUND

                                  21           A.        Allegations in the Amended Complaint1

                                  22           Ms. Anello makes the following allegations in the amended complaint (“FAC”): Ms.

                                  23   Anello worked as a Service Representative at SSA’s Santa Rosa, California field office from

                                  24   August 12, 2001 until August 12, 2011. FAC ¶¶ 12, 14. She describes her job responsibilities as

                                  25   follows: “Service Representatives provide assistance to the public by answering a variety of

                                  26
                                       1
                                  27    The court notes that the FAC contains misnumbered paragraphs and claims for relief. For
                                       example, pages one through 10 contain consecutively-numbered paragraphs one through 59, but
                                  28   page 11 starts with a second paragraph 44, and page 21 contains paragraphs numbered 104, 105,
                                       one, and two. The court provides page numbers along with paragraph numbers where necessary.
                                   1   questions, by interviewing the individual, investigating the situation and resolving the problem.”

                                   2   Id. at ¶ 7.

                                   3           At the time Ms. Anello started working for the SSA in 2001, she was a “[d]isabled

                                   4   Individual with one Open Heart Surgery, and under the care of a Cardiologist, with permanent

                                   5   Atrial Fibrillation, History of Stroke, and Hypothyroidism.” Id. at ¶ 12. During the first nine

                                   6   years of her employment, Ms. Anello’s desk was “configured so that anyone approaching [her]

                                   7   desk would approach from the front.” Id. at ¶¶ 15-16. In May 2010, prior to a planned office

                                   8   remodel, Ms. Anello asked that her desk be configured the same way, as a “reasonable

                                   9   accommodation” of her heart conditions, and “submitted five doctors’ notes in support of this

                                  10   request.” According to Ms. Anello, “having people approach [her] from behind startles [her],

                                  11   which can negatively impact [her] heart condition.” Id. at ¶¶ 15-16. Ms. Anello’s request was

                                  12   denied. Instead, she received the accommodation of installing a mirror at her desk “so that [she]
Northern District of California
 United States District Court




                                  13   could see people approaching from behind.” Id. at ¶¶ 16, 78. Ms. Anello alleges that after she

                                  14   moved desks and installed the mirror, her supervisor began approaching her desk more frequently

                                  15   than she had before, which “aggravat[ed] [her] heart condition” and caused stress to Ms. Anello’s

                                  16   neck “as [she] frequently had to look in the mirror to see who was approaching,” which she alleges

                                  17   “eventually led to injury to my left hand[.]” Id. at ¶ 17.

                                  18           On August 2, 2010, Ms. Anello was injured at work while typing: she “felt a stabbing pain

                                  19   going from [her] left wrist and fingers, all the way to the elbow and up [her] arm.” Id. at ¶ 18.

                                  20   She alleges that her injury resulted from SSA’s denial of her request to reverse the orientation of

                                  21   her desk. See id. at ¶ 17, FAC at 22 ¶ 2(e) (“The intolerable conditions created by not

                                  22   accommodating my request of desk reversal as established in all the laws and regulations of OPM,

                                  23   ADA, ADEA, EEOC for employees with disabilities, which caused my work injury.”); FAC at 12

                                  24   ¶ 48 (alleging that her “disability, including my heart condition and the hand injury caused by

                                  25   Defendant’s refusal to accommodate my heart condition, was the sole reason or motivating factor

                                  26   for Defendant[’s]” conduct). Ms. Anello was eventually diagnosed with “CRPS (Complex

                                  27   Regional Pain Syndrome), that has disfigured [her] left hand with muscular and nerve loss,” and

                                  28   resulted in “constant pain” in her hand and a “stiffened and sore” neck. FAC ¶ 55, FAC at 12 ¶
                                                                                          2
                                   1   53. Her disability “limit[s] [her] major life activities in the following ways: needing constant

                                   2   medication for pain, sleeping, walking, standing, lifting, speaking, learning, reading,

                                   3   concentrating, thinking, communicating, and working.” Id. at ¶ 58; see also FAC at 11 ¶ 45. In

                                   4   addition to CRPS, Ms. Anello alleges the following: “The disability I have or that Defendant saw

                                   5   or believed I had: Permanent Atrial Fibrillation, past Heart Surgery, Neuropathic Pain, . . .

                                   6   Cervical Pain, Strain of fingers/wrist of left hand, fast weight loss, crying because of the terrible

                                   7   pain, inflammation of left arm and hand, loss of muscular or nerve mass on my left hand.” FAC at

                                   8   15 ¶ 71.

                                   9          Ms. Anello filed a worker’s compensation claim in December 2010. FAC ¶ 19. She

                                  10   alleges she was harassed by the Assistant District Manager (“ADM”) for her disability and injury

                                  11   following the filing of her claim. FAC at 12 ¶ 49. For example, the ADM commented on her

                                  12   accent, teased her about the pain she was experiencing, and refused to complete her worker’s
Northern District of California
 United States District Court




                                  13   compensation paperwork. FAC ¶ 19. He also “harassed and insulted [her] with the looks, and

                                  14   nasty comments” and “started obstructing all the remedies that [she] had as a Disabled Individual,

                                  15   he took it really bad as, he was the instrumental person involved in the denial of turning [her] desk

                                  16   around.” Id. at ¶¶ 83, 86. She was “required to present Work Status Reports from [her] doctors to

                                  17   document again and again [her] condition.” Id. at 22 ¶ 2(d); see also FAC at 17 ¶ 79.

                                  18          While waiting for the ADM to complete her worker’s compensation paperwork, Ms.

                                  19   Anello applied for leave with the Voluntary Leave Transfer Program (“VLTP”), a program “where

                                  20   co-workers can donate time.” FAC ¶ 20. Her workers’ compensation claim was granted, her

                                  21   “manager denied [her VLTP] based on the grant,” and the next day her workers’ compensation

                                  22   grant was reversed, yet her managers “refused to allow [her] to participate in the [VLTP]” and

                                  23   “continued to obstruct the paperwork.” Id. Because she was out of leave, Ms. Anello “went back

                                  24   to work in January 2011.” Id. at ¶ 21. She again tried to apply for VLTP in February 2011 yet

                                  25   “[n]othing was done on [her] application for two months.” Id. at ¶ 22. In April 2011, Ms. Anello

                                  26   “found a way to apply for [VLTP] by going around [her] manager.” Id. at ¶ 23. She “was

                                  27   accepted, added to the VLTP list and people began donating time to [her],” but the ADM “rejected

                                  28   the donations to [her] and demanded that [she] be taken off the VLTP list” in May 2011. Id. at ¶¶
                                                                                          3
                                   1   23, 87.

                                   2             In May 2011, Ms. Anello “could only work 41.75 hours due to the extreme pain” she was

                                   3   experiencing. Id. at FAC ¶ 27. At the end of May 2011, Ms. Anello received the following work

                                   4   restrictions: “I needed to take medication orally, to take a five minute break from typing every

                                   5   twenty minutes, [and] not to lift more than five pounds with my left hand.” These restrictions

                                   6   were valid from May 26, 2011 until August 26, 2011. Id. at ¶ 24. Ms. Anello alleges that her

                                   7   supervisors interfered with her restrictions. For example, on or around June 27, 2011, the ADM

                                   8   “physically tried to interfere with taking [her] medication.” Id. at ¶ 25; FAC at 24 ¶ 3. Further,

                                   9   “nearly every time [Ms. Anello] attempted to take a break, [she] was told it wasn’t time for [her]

                                  10   break yet, that [she] had not been typing enough and was subject to similar harassments.” FAC ¶

                                  11   25; FAC at 24 ¶ 3.

                                  12             Around this time, Ms. Anello “contacted [her] Occupational Doctor and requested to
Northern District of California
 United States District Court




                                  13   review the valid restrictions but only to add instead of minutes of work, to say ‘to what the patient

                                  14   can resist’.” FAC ¶ 26. Elsewhere in the FAC, Ms. Anello alleges that on June 29, 2011, her

                                  15   supervisors forced her to obtain new work restrictions: “management advised [her] that [she] was

                                  16   required to have ]her] doctor institute restrictions on both of [her] hands, even though [she] had

                                  17   not had an injury to [her] right hand,” and that she would otherwise “not be entitled to any

                                  18   accommodations.” Id. at ¶ 30; see also ¶ 80 (“On 6/29/11, I had hand therapy early, when I got

                                  19   back to the Office, management informed me that I was not going to be allowed to have my

                                  20   Reasonable Accommodations unless I provided them a new Work Status Report (WSR) with

                                  21   restrictions for both hands.”); FAC 13 at ¶ 54 (alleging “management demanded restrictions for

                                  22   both arms/hands from my doctor”); FAC 23 at ¶ 5 (“Plaintiff’s physician was imposed by

                                  23   management to establish the severe restrictions of 06/29/11 that included restrictions for both

                                  24   hands”); FAC ¶ 31 (“On June 29, 2011, I was informed by my supervisor that my doctor had sent

                                  25   the revised restrictions, as they had demanded.”); FAC ¶ 59 (“[A]fter Defendant demanded that

                                  26   my doctor impose new restrictions on both of my hands, Defendant refused to accommodate them,

                                  27   and placed me on unpaid leave.”);FAC ¶ 103 (“Management and HR refused to accept me back in

                                  28   the Office on July, because of the Work Status Report (6/29/11) with its forced and demanded
                                                                                         4
                                   1   restrictions for both hands and based on disability discrimination.”).

                                   2           On July 1, 2011, Ms. Anello arrived at work and “was presented with a letter by [her]

                                   3   manager telling me that they would not accommodate [her] according to the restrictions that they

                                   4   had insisted [her] doctor impose.” FAC ¶ 34; see also FAC 13 at ¶ 55. Ms. Anello’s supervisors

                                   5   “told [her] to come back to work in October,” and failed to inform her that she was being placed

                                   6   on unpaid leave. They also failed to advise her of her “right to alternative methods of leave.”

                                   7   FAC ¶¶ 35, 36.

                                   8          Ms. Anello alleges that by mid-July 2011, she was having trouble paying her bills and

                                   9   applied for disability retirement. FAC ¶ 37. She alleges that she would not have applied for

                                  10   disability retirement “if she was in a pay status.” FAC at 24 ¶ 4. According to Ms. Anello,

                                  11   “[n]othing happened” with her application for disability retirement, and on August 22, 2011,

                                  12   “Human Resources submitted a Retirement MRA+10 (Non-Disability) application, supposedly on
Northern District of California
 United States District Court




                                  13   [her] behalf.” FAC ¶¶ 37, 38. Ms. Anello alleges that she “did not authorize this submission or

                                  14   this signature” and that she was not informed of the impact of the application on her retirement

                                  15   benefits. Id. at ¶ 38. The “false application would result in [Ms. Anello] being entitled to just $19

                                  16   (nineteen) per month, after paying [her] FERS health insurance[.]” Id. at ¶ 39.

                                  17          After learning from her manager that she was “retired,” Ms. Anello requested that the

                                  18   Office of Personnel Management (“OPM”) “withdraw and cancel the false non-disability

                                  19   retirement application.” FAC ¶ 43. “OPM agreed and did so and sent [Ms. Anello] a confirming

                                  20   letter,” which she received on September 22, 2011. FAC ¶ 43, FAC at 13 ¶ 60, FAC at 14 ¶ 61.

                                  21   Ms. Anello “presented the letter to management at the Santa Rosa Office, but in their

                                  22   discrimination against [her], they keep denying the cancellation/rescindment, calling it a

                                  23   withdrawal and postponement of [her] retirement until 62, SSA management didn’t want [her]

                                  24   back as an employed disabled individual.” FAC at 14 ¶ 62. Ms. Anello was approved for

                                  25   disability retirement on January 13, 2012, and OPM informed SSA “that [she] was to be retired

                                  26   effective January 13, 2012.” FAC ¶ 45. Ms. Anello alleges SSA “still keeps refusing to comply

                                  27   with the directives of OPM and correct accordingly the Standard Form 50 (SF-50) Notification of

                                  28   Personnel Action from: Retirement-Voluntary to Retirement-Disability.” FAC ¶ 46. Specifically,
                                                                                         5
                                   1   Ms. Anello alleges that SSA “refuses to correct the date of [her] [voluntary retirement] on the SF-

                                   2   50 (Notification of Personnel Action), to be the Disability Retirement date of the approval

                                   3   (01/13/2012) of SSA DIB/RIB by OPM, which confirms my Revocation was on 9/22/2011, OPM

                                   4   requested from the agency to retire me with the date of January 13th, 2012 in the SF-50 form.”

                                   5   FAC at 19 ¶ 94. Ms. Anello alleges that as a result of SSA’s actions, “once [she] turned 62, [her]

                                   6   disability retirement benefits ended, and [she] began receiving only a small amount ($253.53 as of

                                   7   the 1st of September 2018) according to the false ‘voluntary’ retirement, and not FERS

                                   8   Disability/Retirement.” FAC ¶ 49.

                                   9          Ms. Anello alleges that she “filed charges with the Equal Employment Opportunity

                                  10   Commission” regarding SSA’s conduct on or about July 24, 2011, and that her charges were “filed

                                  11   as instant formal complaint on October 29, 2011.” FAC ¶ 9. Ms. Anello “blame[s] [her] heart

                                  12   condition to [her] CRPS, and to “the stress [she] had preparing 3 difference Cases and Motions at
Northern District of California
 United States District Court




                                  13   the same time,” including her EEOC and worker’s compensation appeals. FAC at 20 ¶¶ 99-102.

                                  14          She alleges seven overlapping claims for relief in the FAC, although the FAC contains two

                                  15   “second” claims for relief. See FAC at 8-9. The first six claims are brought pursuant to Section

                                  16   501 of the Rehabilitation Act, 29 U.S.C. § 701 et seq. See FAC ¶ 3. Claims one through six

                                  17   allege disability discrimination, failure to provide reasonable accommodation, and hostile work

                                  18   environment/harassment based on disability. The seventh claim (labeled the “sixth claim”) is for

                                  19   violation of the Administrative Procedure Act.2

                                  20          B.      EEO Proceedings
                                  21          The court takes the following background of Ms. Anello’s EEO proceedings from the

                                  22   exhibits attached to the declaration of In Seon Jeong, which are part of the administrative record of

                                  23   the underlying administrative proceedings.3 [See Docket No. 51 (Jeong Decl., Oct. 18, 2018).]

                                  24
                                       2
                                  25    The court notes that Ms. Anello references a claim for retaliation in her brief in opposition to the
                                       government’s motion to dismiss. See Opp’n 30. No such claim is pleaded in the FAC.
                                  26   3
                                         When considering a factual challenge to subject matter jurisdiction under Rule 12(b)(1), as the
                                  27   court does here, it “may rely on evidence extrinsic to the pleadings and is not required to presume
                                       the truthfulness of the complaint’s allegations.” Robinson v. Geithner, 359 Fed. Appx. 726, 728
                                  28   (9th Cir. 2009) (considering the “[l]anguage in [the plaintiffs’] administrative complaint[s]” in
                                       determining whether allegations in the civil complaint were exhausted).
                                                                                         6
                                   1           On July 24, 2011, Ms. Anello initiated a request for Equal Employment Opportunity

                                   2   (“EEO”) counseling asserting discrimination based on sex, ethnic origin, and disability, as well as

                                   3   retaliation “for past complaints, obstruction W/C and VLTP, [and] hostile work environment.”

                                   4   Jeong Decl. ¶ 2, Ex. A. Ms. Anello filed a formal complaint of discrimination dated October 29,

                                   5   2011. Id. at ¶ 3, Exs. B, C.

                                   6           On November 27, 2011, SSA accepted for investigation the following claim:

                                   7                   Whether the Agency subjected you to discrimination based on
                                                       national origin (Hispanic), physical disability (Cervical
                                   8                   Radiculopathy and RSD (sic)), and in reprisal for your participation
                                                       in prior protected EEO activity when:
                                   9
                                                       a) You were repeatedly denied reasonable accommodation for your
                                  10                   disabilities from approximately December 2010 and continuing in
                                                       spite of providing continuous and sufficient medical documentation
                                  11                   in support of your reasonable accommodation requests;
                                  12                   b) On June 18, 2011 and continuing, your supervisor did not support
Northern District of California
 United States District Court




                                                       your application for the Voluntary Leave Transfer Program and
                                  13                   refused to accept donations of leave to you from other employees;
                                  14                   c) You were constructively discharged, by being forced to apply for
                                                       FERS Disability/Retirement on or about July 2011, as a result of your
                                  15                   supervisors [sic] failure to support your reasonable accommodations
                                                       requests and your request for participation in the Voluntary Leave
                                  16                   Transfer Program; [and]
                                  17                   d) Your supervisor refused to acknowledge your retention as an
                                                       employee even though you immediately withdrew your request for
                                  18                   retirement and your withdrawal was accepted and acknowledged in
                                                       writing by OPM on or about September 22, 2011.
                                  19
                                       Id. at ¶ 5, Ex. D. Ms. Anello submitted affidavits to the EEO in support of her complaint on
                                  20
                                       December 19, 2011, December 22, 2011, and January 20, 2012. Id. at ¶¶ 6-8, Exs. E, F, G.
                                  21
                                               On June 11, 2012, SSA issued its initial Final Agency Decision. Id. at ¶ 9, Ex. H.
                                  22
                                       Following appeals through the Merit Systems Protection Board and the EEO Commission, Office
                                  23
                                       of Federal Operations, SSA issued its Final Agency Decision on April 1, 2015. Id. at ¶¶ 9, 10, Ex.
                                  24
                                       I. The SSA found that it “did not discriminate against [Ms. Anello] based on national origin,
                                  25
                                       disability and reprisal.” Id. at Ex. I at 14.
                                  26
                                               C.      Procedural History
                                  27
                                               On November 20, 2017, Ms. Anello filed a complaint which did not formally plead
                                  28
                                                                                        7
                                   1   individual claims for relief but in which she alleged that she suffered discrimination and retaliation

                                   2   during her employment by the SSA. The court liberally construed the complaint to allege claims

                                   3   for 1) disability discrimination; 2) failure to accommodate disability; 3) employment

                                   4   discrimination based on national origin (Spanish); and 4) retaliation.

                                   5           The government moved to dismiss the complaint. [Docket No. 17.] Following a hearing

                                   6   on August 9, 2018, the court granted the motion and dismissed the complaint. Anello v. Berryhill,

                                   7   No. 18-cv-00070-DMR, 2018 WL 3845617 (Aug. 13, 2018). The court granted Ms. Anello leave

                                   8   to file an amended complaint by September 4, 2018 alleging claims for disability discrimination,

                                   9   failure to accommodate disability, national origin disability, retaliation, and age discrimination.
                                       Id. at *4-6. The court dismissed any claim under the Federal Employees’ Compensation Act for
                                  10
                                       lack of subject matter jurisdiction. Id. at *6-7. Ms. Anello filed the FAC on September 5, 2018.
                                  11
                                       [Docket No. 47.] The government now moves to dismiss.
                                  12
Northern District of California
 United States District Court




                                  13   II.     LEGAL STANDARDS
                                               The government moves to dismiss the FAC pursuant to Federal Rules of Civil Procedure
                                  14
                                       12(b)(6) and 12(b)(1).
                                  15
                                               A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims alleged in
                                  16
                                       the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).
                                  17
                                       When reviewing a motion to dismiss for failure to state a claim, the court must “accept as true all
                                  18
                                       of the factual allegations contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007)
                                  19
                                       (citation omitted), and may dismiss a claim “only where there is no cognizable legal theory” or
                                  20
                                       there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”
                                  21
                                       Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing
                                  22
                                       Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro v. Block, 250 F.3d 729, 732 (9th Cir.
                                  23
                                       2001)) (quotation marks omitted). A claim has facial plausibility when a plaintiff “pleads factual
                                  24
                                       content that allows the court to draw the reasonable inference that the defendant is liable for the
                                  25
                                       misconduct alleged.” Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged
                                  26
                                       must demonstrate “more than labels and conclusions, and a formulaic recitation of the elements of
                                  27
                                       a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007) (citing
                                  28
                                                                                           8
                                   1   Papasan v. Allain, 478 U.S. 265, 286 (1986)); see Lee v. City of L.A., 250 F.3d 668, 679 (9th Cir.

                                   2   2001), overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir.

                                   3   2002).

                                   4            A motion to dismiss filed pursuant to Rule 12(b)(1) is a challenge to the court’s subject

                                   5   matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). A court will dismiss a party’s claim for lack of

                                   6   subject matter jurisdiction “only when the claim is so insubstantial, implausible, foreclosed by

                                   7   prior decisions of th[e Supreme] Court, or otherwise completely devoid of merit as not to involve

                                   8   a federal controversy.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (citation

                                   9   and quotation marks omitted); see Fed. R. Civ. P. 12(b)(1). The challenging party may make a

                                  10   facial or factual attack challenging subject matter jurisdiction. White v. Lee, 227 F.3d 1214, 1242

                                  11   (9th Cir. 2000). A facial challenge asserts that “the allegations contained in a complaint are

                                  12   insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d
Northern District of California
 United States District Court




                                  13   1035, 1039 (9th Cir. 2004). In contrast, a factual attack disputes “the truth of the allegations that,

                                  14   by themselves, would otherwise invoke federal jurisdiction.” Id. at 1039. A factual challenge

                                  15   permits the court to look beyond the complaint, without “presum[ing] the truthfulness of the

                                  16   plaintiff’s allegations.” White, 227 F.3d at 1242 (citation omitted). Even the presence of disputed

                                  17   material facts “will not preclude the trial court from evaluating for itself the merits of

                                  18   jurisdictional claims.” Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987) (citations

                                  19   omitted).

                                  20            Pro se pleadings must be liberally construed and “held to less stringent standards than

                                  21   formal pleadings drafted by lawyers.” Erickson, 551 U.S. at 94. The Ninth Circuit has held that

                                  22   “where the petitioner is pro se,” courts have an obligation, “particularly in civil rights cases, to

                                  23   construe the pleadings liberally and to afford the petitioner the benefit of any doubt.” Bretz v.

                                  24   Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc). “However, a liberal interpretation of

                                  25   a civil rights complaint may not supply essential elements of the claim that were not initially

                                  26   pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

                                  27

                                  28
                                                                                          9
                                       III.    DISCUSSION
                                   1
                                               A. Motion to Dismiss for Lack of Subject Matter Jurisdiction
                                   2
                                               The government moves pursuant to Rule 12(b)(1) to dismiss certain allegations in the FAC
                                   3
                                       that it claims exceed the scope of the EEO proceedings. It argues that Ms. Anello cannot establish
                                   4
                                       the court’s jurisdiction over these allegations because she did not raise them in her EEO charge
                                   5
                                       and thus did not exhaust her administrative remedies as to the allegations.
                                   6
                                               To establish federal subject matter jurisdiction, a plaintiff is required to exhaust his or her
                                   7
                                       EEO administrative remedies before filing suit in federal court. EEOC v. Farmer Bros. Co., 31
                                   8
                                       F.3d 891, 899 (9th Cir. 1994). “While not all administrative exhaustion requirements are
                                   9
                                       jurisdictional in nature, Ninth Circuit ‘case law holds that substantial compliance with the
                                  10
                                       presentment of discrimination complaints to an appropriate administrative agency is a
                                  11
                                       jurisdictional prerequisite.’” McCarthy v. Brennan, 230 F. Supp. 3d 1049, 1058 (emphasis in
                                  12
Northern District of California




                                       original) (quoting Sommatino v. United States, 255 F.3d 704, 709 (9th Cir. 2001)). “The
 United States District Court




                                  13
                                       jurisdictional scope of the plaintiff’s court action depends on the scope of the EEOC charge and
                                  14
                                       investigation.” Leong v. Potter, 347 F.3d 1117, 1122 (9th Cir. 2003). Although the “specific
                                  15
                                       claims made in district court ordinarily must be presented to the EEOC,” the district court “has
                                  16
                                       jurisdiction over any charges of discrimination that are ‘like or reasonably related to’ the
                                  17
                                       allegations made before the EEOC, as well as charges that are within the scope of an EEOC
                                  18
                                       investigation that reasonably could be expected to grow out of the allegations.” Id. (citing Albano
                                  19
                                       v. Schering-Plough Corp., 912 F.2d 384, 385 (9th Cir.1990) and Sosa v. Hiraoka, 920 F.2d 1451,
                                  20
                                       1456 (9th Cir. 1990)). Further, courts “should consider [a] plaintiff’s civil claims to be reasonably
                                  21
                                       related to allegations in the charge to the extent that those claims are consistent with the plaintiff’s
                                  22
                                       original theory of the case.” B.K.B. v. Maui Police Dep’t, 276 F.3d 1091, 1100 (9th Cir. 2002).
                                  23
                                       The Ninth Circuit has instructed courts to construe “EEOC charges . . . with utmost liberality since
                                  24
                                       they are made by those unschooled in the technicalities of formal pleading.” Sosa, 920 F.2d at
                                  25
                                       1458.
                                  26
                                               The government argues that the court lacks subject matter jurisdiction over the following
                                  27
                                       three allegations due to Ms. Anello’s alleged failure to raise them in her EEO charge: 1) that Ms.
                                  28
                                                                                          10
                                   1   Anello’s managers forced her doctors to impose new restrictions on both of her hands (see FAC ¶

                                   2   59); 2) that SSA “forged” her voluntary retirement application and submitted it on her behalf

                                   3   without her authorization (see FAC ¶ 38); and 3) that Ms. Anello now suffers from a heart

                                   4   condition related to her administrative appeal (see FAC at 20 ¶¶ 99-102).

                                   5                  1.      Claim that Management Demanded That Ms. Anello’s Doctor Impose
                                                              Further Medical Restrictions
                                   6
                                              First, the government challenges the FAC’s allegation that “Defendant demanded that [her]
                                   7
                                       doctor impose new restrictions on both of [her] hands.” See FAC ¶ 59; see also id. at ¶ 30
                                   8
                                       (“management advised me that I was required to have my doctor institute restrictions on both of
                                   9
                                       my hands, even though I had not had an injury to my right hand”); FAC at 17 ¶ 80; FAC at 20 ¶
                                  10
                                       103. The government argues that this allegation did not fall within the scope of the EEO charge
                                  11
                                       and investigation, or any investigation that “reasonably could be expected to grow out of the
                                  12
Northern District of California




                                       allegations.” See Leong, 347 F.3d at 1122. Specifically, the government points to Ms. Anello’s
 United States District Court




                                  13
                                       EEO charge, in which she alleged that on June 28, 2011, her supervisor, Paul Sampson, “denied
                                  14
                                       [her] [her] Reasonable Accommodations, telling [her] that he did not believe [Ms. Anello] needed
                                  15
                                       a break to take [her] medications,” and that his action “made [her] contact [her] doctor who faxed
                                  16
                                       the new RA on the 29th.” Jeong Decl. Ex. C at 3. This allegation corresponds to the agency’s
                                  17
                                       acceptance of Ms. Anello’s claim that she was “constructively discharged . . . as a result of [her]
                                  18
                                       supervisors [sic] failure to support [her] reasonable accommodations request” for investigation.
                                  19
                                       Id. at Ex. D at 1. The court has carefully reviewed the administrative record. It contains no
                                  20
                                       evidence that Ms. Anello challenged the scope of the investigation or alleged in those proceedings
                                  21
                                       that management “demanded” or forced Ms. Anello to obtain new restrictions from her doctor. To
                                  22
                                       the contrary, Ms. Anello asserted in the administrative proceedings that when her symptoms
                                  23
                                       “continued to worsen,” her “doctors increased the restrictions noticing that [she] was getting
                                  24
                                       reinjured daily.” Id. at Ex. G at 25; see also id. at 47.
                                  25
                                              In her opposition, Ms. Anello concedes that not all of the allegations in the FAC were in
                                  26
                                       her EEO complaint. Opp’n 26 (“Maybe the[y] are not in Plaintiffs [sic] EEO complaint but they
                                  27
                                       are true.”). As to the specific allegation that management demanded that she obtain new
                                  28
                                                                                          11
                                   1   restrictions, Ms. Anello states that “Plaintiff’s physician did not agree (it was imposed on her or I

                                   2   could not have the previous accommodations from the 28 approved),” citing an exhibit to her

                                   3   opposition in support. Opp’n 26 (citing Ex. B). Exhibit B to Ms. Anello’s opposition consists of

                                   4   copies of “Work Status Reports” by Ms. Anello’s physician dated May 26, 2011, June 28, 2011,

                                   5   and June 29, 2011, which appear to contain Ms. Anello’s work restrictions as of those dates.

                                   6   [Docket No. 56-3.] Exhibit B also contains what appear to be emails between Ms. Anello and her

                                   7   physician discussing her need for new work restrictions. See id. However, neither Ms. Anello’s

                                   8   opposition nor Exhibit B addresses whether she exhausted her administrative remedies as to her

                                   9   allegation that management demanded that she obtain new restrictions. The court concludes that

                                  10   Ms. Anello failed to exhaust her administrative remedies as to this allegation, since it was not

                                  11   presented to the agency for investigation and was not “like or reasonably related to” the

                                  12   allegations she made in her EEO complaint. See Leong, 347 F.3d at 1122. Accordingly, the court
Northern District of California
 United States District Court




                                  13   lacks subject matter jurisdiction over this allegation and any claim based on the allegation is

                                  14   dismissed with prejudice.

                                  15                  2.      Claim that SSA Forged Her Retirement Application
                                  16          The government next moves to dismiss Ms. Anello’s claim that management “forged” her

                                  17   voluntary retirement application. FAC ¶ 38 (“I did not authorize this submission or this signature,

                                  18   nor was I informed what effect this forged application would have on my retirement benefits.”);

                                  19   FAC at 25 ¶ 1. In her EEO charge, Ms. Anello alleged the following: “On July I applied for FERS

                                  20   Disability/Retirement and SSA Disability[.] On August 12, because I was not in the VLTP

                                  21   program, and I was not getting any income, I applied for FERS Retirement, soon I realized that I

                                  22   made a mistake, and I contacted Management and Human Resources withdrawing my FERS

                                  23   Retirement.” Jeong Decl. Ex. C at 4. The agency accepted for investigation Ms. Anello’s claim

                                  24   that she was “constructively discharged, by being forced to apply for FERS Disability/Retirement

                                  25   on or about July 2011, as a result of [her] supervisors [sic] failure to support [her] reasonable

                                  26   accommodations requests and [her] request for participation in the Voluntary Leave Transfer

                                  27   Program.” Id. at Ex. D at 1. In Ms. Anello’s affidavits during the administrative proceedings, Ms.

                                  28   Anello described her decision to retire: “I was forced to apply for retirement/disability benefits in
                                                                                         12
                                   1   order to have income to survive” (Jeong Decl. Ex. E at 6, ¶ 28); “on August 12, 2011 I was

                                   2   requested to send another Retirement package . . . I submitted the paperwork to SSA human

                                   3   resources, but later decided to withdraw my request for retirement because of incorrect

                                   4   information that I had been given about retirement/disability” (Jeong Decl. Ex. E at 7, ¶ 29);

                                   5   “Management convinced or coerced a trusted individual and friend to advise me to apply for

                                   6   voluntary retirement” (Jeong Decl. Ex. G at 61); “I was not offered any solutions to a desperate

                                   7   decision based on my lack of resources as a result of the bad intentions, bad advise [sic], and

                                   8   misinformation by the agency about the implication of a voluntary retirement for a disabled

                                   9   employee” (Jeong Decl. Ex. G at 89). Her EEO charge and affidavits are silent as to any

                                  10   allegation that her retirement application was “forged” by management.

                                  11          Following the EEO charge and investigation, the agency issued an initial Final Agency

                                  12   Decision on June 11, 2012. The government asserts that on September 2, 2014, in the course of
Northern District of California
 United States District Court




                                  13   her appeal, Ms. Anello raised the issue of forgery for the first time in a brief submitted to the

                                  14   Office of Federal Operations (“OFO”), in which she mentioned “documents signed without

                                  15   authorization and altered fraudulently by the Agency’s HR.” Jeong Decl. ¶ 15, Ex. M at 2. See Id.

                                  16   at 6 (“The Voluntary Retirement with an unauthorized signature is wholly inoperative and will not

                                  17   bind.” (emphasis in original)). The OFO did not address this allegation in its decision. Jeong

                                  18   Decl. ¶ 12, Ex. J. The government argues that the allegation of forgery, raised two years after Ms.

                                  19   Anello’s EEO complaint and the agency’s investigation, could not “reasonably . . . be expected to

                                  20   grow out of” her charge of discrimination. See Leong, 347 F.3d at 1122.

                                  21          Ms. Anello does not address the government’s argument that she did not exhaust her

                                  22   administrative remedies in her opposition, instead asserting that SSA “tampered and falsified”

                                  23   documents. Opp’n 9; see also id. at 26 (“tampering of documents, false proofs, false accusations,

                                  24   misinformation, and fabrications.”). However, elsewhere in her opposition she admits that she

                                  25   decided to apply for retirement, asserting that “[a] reasonable person in the Plaintiff’s position

                                  26   would have made only the decision of applying for FERS DIB/RIB if the person believed it to be

                                  27   the only means to get a payment . . . and is supported by corroborating circumstances that clearly

                                  28   indicate it was the only choice Plaintiff had[.]” Id. at 21. The court concludes that Ms. Anello
                                                                                         13
                                   1   failed to exhaust administrative remedies as to her claim that SSA forged her retirement

                                   2   application. Any claim based on this allegation is dismissed with prejudice for lack of subject

                                   3   matter jurisdiction.

                                   4                    3.      Allegations of Harm Arising After the EEO Proceedings
                                   5             Finally, the government moves to dismiss any claim based on alleged harm Ms. Anello has

                                   6   experienced since September 22, 2011, the final date of allegations accepted by the agency. Jeong

                                   7   Decl. Ex. D. The FAC alleges that Ms. Anello now suffers from a “heart condition” as a result of

                                   8   her CRPS and “the stress [she] had preparing 3 difference Cases and Motions at the same time,”

                                   9   including her EEO and worker’s compensation appeals. FAC at 20 ¶¶ 99-102. As this claim is

                                  10   based on actions that post-date the matters accepted for investigation, it was not within the scope

                                  11   of the EEO investigation. See Ulloa v. Potter, 442 Fed. Appx. 334, 336 (9th Cir. 2011) (holding

                                  12   that court lacked subject matter jurisdiction to hear retaliation claim based on actions that took
Northern District of California
 United States District Court




                                  13   place after EEO proceeding because it was not “like or reasonably related to the allegations made

                                  14   before the EEOC” since the “dates, factual details and alleged perpetrators” were different).

                                  15             Ms. Anello does not address this allegation in her opposition and thus concedes it.

                                  16   Accordingly, any claim based on the injuries or harms Ms. Anello has suffered since the filing of

                                  17   her EEO complaint is dismissed with prejudice for lack of subject matter jurisdiction.

                                  18             B.     Motion to Dismiss for Failure to State a Claim
                                  19             The government next moves pursuant to Rule 12(b)(6) to dismiss Ms. Anello’s remaining

                                  20   claims.

                                  21                            1. Rehabilitation Act Claims
                                  22             The first through fifth claims, including the two separate claims labeled “second claim,”

                                  23   allege disability discrimination under the Rehabilitation Act, 29 U.S.C. § 791, which provides the

                                  24   exclusive remedy for federal employees alleging disability discrimination. Johnston v. Horne, 875

                                  25   F.2d 1415, 1420 (9th Cir.1989), overruled on other grounds by Irwin v. Dep’t of Veterans Affairs,

                                  26   498 U.S. 89 (1990). Courts use the standards applied under the Americans with Disabilities Act

                                  27   (“ADA”) to determine whether a violation of the Rehabilitation Act occurred in the federal

                                  28   employment context. Lopez v. Johnson, 333 F.3d 959, 961 (9th Cir. 2003) (“Section 501 borrows
                                                                                          14
                                   1   its substantive standards from the Americans with Disabilities Act (ADA).” (citing 29 U.S.C. §

                                   2   791(g)); see also Coons v. Sec’y of the U.S. Dept. of Treasury, 383 F.3d 879, 884 (9th Cir. 2004)

                                   3   (“The standards used to determine whether an act of discrimination violated the Rehabilitation Act

                                   4   are the same standards applied under the Americans with Disabilities Act”).

                                   5                          a.      Disability Discrimination
                                   6          In order to state a disability discrimination claim under the Rehabilitation Act, a plaintiff

                                   7   must allege that “(1) she is a person with a disability, (2) who is otherwise qualified for

                                   8   employment, and (3) suffered discrimination because of her disability.” Walton v. U.S. Marshals

                                   9   Serv., 492 F.3d 998, 1005 (9th Cir. 2007). For purposes of the Rehabilitation Act, “disability” is

                                  10   defined as “(A) a physical or mental impairment that substantially limits one or more of the major

                                  11   life activities of such individual, (B) a record of such an impairment, or (C) being regarded as

                                  12   having such an impairment.” Id. (citing 42 U.S.C. § 12102(2)).
Northern District of California
 United States District Court




                                  13          Here, the FAC does not sufficiently allege that Ms. Anello is “otherwise qualified for

                                  14   employment.” A qualified individual is “an individual with a disability who, with or without
                                       reasonable accommodation, can perform the essential functions of the employment position that
                                  15
                                       such individual holds or desires.” Bates v. United Parcel Serv., 511 F.3d 974, 989 (9th Cir. 2007)
                                  16
                                       (emphasis in original) (quoting 42 U.S.C. § 12111(8)). “‘Essential functions’ are ‘fundamental
                                  17
                                       job duties of the employment position . . . not includ[ing] the marginal functions of the position.’”
                                  18
                                       Id. (quoting 29 C.F.R. § 1630.2(n)(1)). “Even when a disabled employee cannot perform the
                                  19
                                       essential functions of her job unassisted, she can still be qualified for the position if she could
                                  20
                                       accomplish its essential functions ‘with . . . reasonable accommodation.’” Brown v. Potter, 457
                                  21
                                       Fed. Appx. 668, 670 (9th Cir. 2011) (quoting 42 U.S.C. § 12111(8)). “Reasonable
                                  22
                                       accommodations” are “modifications or adjustments to the work environment, or to the manner or
                                  23
                                       circumstances under which the position held or desired is customarily performed, that enable an
                                  24
                                       individual with a disability who is qualified to perform the essential functions of that position.” 29
                                  25
                                       C.F.R. § 1630.2(o)(1)(ii).
                                  26
                                              Although the FAC sets forth Ms. Anello’s disability and medical conditions, it does not
                                  27
                                       sufficiently identify the essential functions of the position that Ms. Anello held. It also does not
                                  28
                                                                                          15
                                   1   allege that Ms. Anello could perform those functions with or without a reasonable

                                   2   accommodation. In order to determine whether a plaintiff is a qualified individual, “[t]he court

                                   3   first examines whether the individual satisfies the ‘requisite skill, experience, education and other

                                   4   job-related requirements’ of the position. The court then considers whether the individual ‘can

                                   5   perform the essential functions of such position’ with or without a reasonable accommodation.”

                                   6   Bates, 511 F.3d at 990 (citations omitted).

                                   7          Here, Ms. Anello identifies her position as “Service Representative Bilingual

                                   8   (Spanish/English),” and describes her job responsibilities by identifying only four tasks: “Service

                                   9   Representatives provide assistance to the public by answering a variety of questions, by
                                       interviewing the individual, investigating the situation and resolving the problem.” FAC ¶¶ 6, 7.
                                  10
                                       The FAC contains no additional details about the essential functions of the position. Moreover,
                                  11
                                       although the FAC contains numerous allegations about Ms. Anello’s physical condition and
                                  12
Northern District of California
 United States District Court




                                       limitations, it omits any discussion of the physical requirements of the Service Representative
                                  13
                                       position. For example, the FAC makes a number of references to typing and keyboarding, as well
                                  14
                                       as work restrictions related to Ms. Anello’s use of her hands and wrists. The FAC alleges that in
                                  15
                                       August 2010, Ms. Anello was “injured at work while typing at the front desk while opening the
                                  16
                                       computer for the start of the day,” and that her doctor subsequently gave her work restrictions,
                                  17
                                       including taking “a five minute break from typing every twenty minutes” and precluding her from
                                  18
                                       lifting more than five pounds with her left hand. Id. at ¶¶ 18, 24. The FAC further alleges that she
                                  19
                                       was subjected to “harassment” when she attempted to observe these restrictions: “nearly every
                                  20
                                       time I attempted to take a break, I was told that it wasn’t time for my break yet, that I had not been
                                  21
                                       typing enough[.]” Id. at ¶ 25. Although these allegations suggest that Ms. Anello’s supervisors
                                  22
                                       expected her to type and/or use a computer to carry out her job duties, the FAC is silent as to any
                                  23
                                       physical requirements of the Service Representative position, and silent about whether she could
                                  24
                                       perform any of physical requirements of the job with or without a reasonable accommodation.
                                  25
                                              The FAC also contains the conclusory allegations that “[i]n 2010, [Ms. Anello] was a
                                  26
                                       qualified individual who, with or without a reasonable accommodation, could perform the
                                  27
                                       essential functions of the position and satisfied the skill, experience, education, and other job-
                                  28
                                                                                         16
                                   1   related requirements of the position, which [she] had been performing for many years,” and that

                                   2   she “always had good reviews, even after [her] work related injury.” Id. at ¶ 8; FAC at 15 ¶ 70(b).

                                   3   In her opposition, Ms. Anello asserts that she “was able to perform the duties of her position,”

                                   4   citing to a March 2011 performance evaluation submitted with her opposition. Opp’n 27; Ms.

                                   5   Anello Decl., Nov. 9, 2018 ¶ 5, Ex. D; see also Opp’n 25 (noting that Ms. Anello’s “bi-annual

                                   6   Performance Review” gives “an idea of the duties of [her] position as Service Representative). As

                                   7   an initial matter, as the performance evaluation is not attached to the FAC, the court cannot

                                   8   consider it. See Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (“(“In

                                   9   determining the propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint
                                       to a plaintiff’s moving papers, such as a memorandum in opposition to a defendant’s motion to
                                  10
                                       dismiss.”). Moreover, receiving “good reviews” after an injury does not address which essential
                                  11
                                       functions Ms. Anello could perform in light of her alleged disabilities, including the physical
                                  12
Northern District of California
 United States District Court




                                       requirements of the job, or how she could perform them with or without reasonable
                                  13
                                       accommodation. These allegations are insufficient to plausibly allege that Ms. Anello could have
                                  14
                                       performed the essential functions with or without a reasonable accommodation. See Iqbal, 556
                                  15
                                       U.S. at 678 (“A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
                                  16
                                       elements of a cause of action will not do.’” (quoting Twombly, 550 U.S. at 555)). Therefore, the
                                  17
                                       court concludes that the FAC does not sufficiently allege that Ms. Anello was a qualified
                                  18
                                       individual. Her disability discrimination claims are dismissed.
                                  19
                                                              b.     Failure to Accommodate
                                  20
                                              Ms. Anello also brings two claims for failure to accommodate her disability. In order to
                                  21
                                       state a claim under the Rehabilitation Act for failure to accommodate a disability, a plaintiff must
                                  22
                                       show that (1) she is disabled; (2) she is a qualified individual, meaning that she could meet the
                                  23
                                       essential requirements of the position with or without reasonable accommodation; and (3) a
                                  24
                                       reasonable accommodation is possible. Zukle v. Regents of the Univ. of Cal., 166 F.3d 1041, 1045
                                  25
                                       (9th Cir. 1999); Buckingham v. United States, 998 F.2d 735, 739-40 (9th Cir. 1993). A
                                  26
                                       “reasonable accommodation” is defined as “modifications or adjustments to the work
                                  27
                                       environment, or to the manner or circumstances under which the position held or desired is
                                  28
                                                                                        17
                                   1   customarily performed, that enable a qualified individual with a disability to perform the essential

                                   2   functions of that position.” 29 C.F.R. § 1630.2(o)(1)(ii).

                                   3          Ms. Anello’s failure to accommodate claims appear to be based on management’s denial of

                                   4   her requests to change the configuration of her desk, denial of her requests for “short breaks from

                                   5   typing and the ability to take pain medi[c]ation,” and refusal to accommodate her work restrictions

                                   6   on both hands. See FAC ¶¶ 51, 57, 59; see also FAC at 22 ¶¶ 2(e)-(g), 23 at ¶ 5. These claims are

                                   7   insufficiently pleaded for the same reasons as her disability discrimination claim—namely, Ms.

                                   8   Anello does not sufficiently plead that she is a qualified individual with a disability. Therefore,

                                   9   Ms. Anello’s failure to accommodate claim is dismissed.

                                  10                          c.      Harassment/Hostile Work Environment Based on Disability

                                  11          The FAC alleges one claim for “harassment/hostile work environment” based on Ms.

                                  12   Anello’s disability. See FAC at 23-24. The Ninth Circuit has not decided whether a hostile work
Northern District of California
 United States District Court




                                  13   environment claim exists under the ADA, and it is not clear whether such a claim exists under the

                                  14   Rehabilitation Act. See Garity v. APWU Nat’l Labor Org., 655 Fed. Appx. 523, 523-25 (9th Cir.

                                  15   2016) (“[a]ssuming without deciding that [a hostile work environment claim under the ADA]

                                  16   exists in this circuit, and that we would apply Title VII law to analyze it . . .” (citing Brown v. City

                                  17   of Tucson, 336 F.3d 1181, 1190 (9th Cir. 2003) and Walsh v. Nev. Dep’t of Human Res., 471 F.3d

                                  18   1033, 1038 (9th Cir. 2006)). Other circuits have held that claims of disability-based harassment

                                  19   are cognizable. See, e.g., Flowers v. S. Reg’l Physician Servs. Inc., 247 F.3d 229, 235-236 (5th

                                  20   Cir. 2001); Lanman v. Johnson Cty., Kansas, 393 F.3d 1151, 1155 (10th Cir. 2004); Shaver v.

                                  21   Independent Stave Co., 350 F.3d 716, 720-22 (8th Cir. 2003); Fox v. Gen. Motors Corp., 247 F.3d

                                  22   169, 175-76 (4th Cir. 2001). The Fifth Circuit states that in order to prove a claim of disability-

                                  23   based harassment, the plaintiff must prove the following five elements:

                                  24                  (1) that she belongs to a protected group; (2) that she was subjected
                                                      to unwelcome harassment; (3) that the harassment complained of was
                                  25                  based on her disability or disabilities; (4) that the harassment
                                                      complained of affected a term, condition, or privilege of employment;
                                  26                  and (5) that the employer knew or should have known of the
                                                      harassment and failed to take prompt, remedial action.
                                  27
                                       Flowers, 247 F.3d at 235-36. “Moreover, the disability-based harassment must be sufficiently
                                  28
                                                                                          18
                                   1   pervasive or severe to alter the conditions of employment and create an abusive working

                                   2   environment.” Id. at 236 (quotation omitted).

                                   3          Assuming without deciding that such a claim exists and that the Ninth Circuit would adopt

                                   4   a test for a disability-based harassment claim that is similar to the one articulated by the Fifth

                                   5   Circuit, the court concludes that Ms. Anello has failed to allege a claim for harassment based on

                                   6   disability. See Rodriguez v. John Muir Med. Ctr., No. 09-00731 CW, 2010 WL 3448567, at *10-

                                   7   11 (N.D. Cal. Aug. 31, 2010) (applying Flowers five-factor test to claim of disability-based

                                   8   harassment). Specifically, the FAC does not allege facts to show that the alleged disability-based

                                   9   harassment Ms. Anello experienced was sufficiently pervasive or severe enough to alter the

                                  10   conditions of her employment. In order to prove harassment causing a hostile work environment,

                                  11   a plaintiff must show that “the workplace is permeated with ‘discriminatory intimidation, ridicule,

                                  12   and insult,’ that is ‘sufficiently severe or pervasive to alter the conditions of the victim’s
Northern District of California
 United States District Court




                                  13   employment and create an abusive working environment[.]’” Fowler v. Potter, No. C 06-04716

                                  14   SBA, 2008 WL 2383073, at *9 (N.D. Cal. June 9, 2008) (quoting Nat’l R.R. Passenger Corp. v.

                                  15   Morgan, 536 U.S. 101, 116 (2002)). Courts are “to determine whether an environment is

                                  16   sufficiently hostile or abusive by looking at all the circumstances, including the frequency of the

                                  17   discriminatory conduct, its severity; whether it is physically threatening or humiliating, or a mere

                                  18   offensive utterance; and whether it unreasonably interferes with an employee’s work

                                  19   performance.” See Faragher v. City of Boca Raton, 524 U.S. 775, 787-88 (1998).

                                  20          Here, the FAC alleges the following allegedly harassing conduct: 1) her supervisor

                                  21   “physically tried to interfere with taking [her] medication on at least one occasion on June 28,

                                  22   2011”; 2) “nearly every time [she] attempted to take a break, [she] was told that it wasn’t time for

                                  23   [her] break yet, that [she] had not been typing enough”; 3) her supervisor “teased [her] that [she]

                                  24   was ‘crying again’ because of the pain [she] was experiencing”; and 4) her supervisor “refused to

                                  25   complete [her] Worker’s Compensation paper work.” FAC ¶ 19, FAC at 24 ¶ 3. The FAC does

                                  26   not include enough detail about these incidents to state a claim for disability-based harassment.

                                  27   For example, Ms. Anello does not provide any details of her supervisor’s alleged physical

                                  28   interference with her taking her medication, such as when and where this happened and how her
                                                                                          19
                                   1   supervisor “interfered” with her attempt to take medication. She also does not allege specific facts

                                   2   supporting her allegation that she was prevented from taking breaks, such as who refused to let her

                                   3   take breaks, the dates this occurred, and the circumstances of the incident(s). The Supreme Court

                                   4   has cautioned that “conduct must be extreme to amount to a change in the terms and conditions of

                                   5   employment” for purposes of harassment claims. Faragher, 524 U.S. at 788. Without more

                                   6   details of the alleged harassment, the court is unable to determine whether Ms. Anello has

                                   7   plausibly alleged conduct that was sufficiently severe or pervasive to alter the conditions of her

                                   8   employment. As currently pleaded, the FAC does not state a claim for disability-based

                                   9   harassment.4 Ms. Anello’s claim for harassment based on disability is dismissed.

                                  10                  2.      Administrative Procedure Act Claim
                                  11          Ms. Anello’s final claim for relief is for violation of the Administrative Procedure Act

                                  12   (“APA”), 5 U.S.C. §§ 701-706. Ms. Anello alleges that SSA’s “decision not to cancel [her]
Northern District of California
 United States District Court




                                  13   ‘voluntary retirement’ was arbitrary and capricious.” FAC at 25 ¶ 1.

                                  14          “The APA permits a citizen suit against an agency when an individual has suffered ‘a legal

                                  15   wrong because of agency action’ or has been ‘adversely affected or aggrieved by agency action

                                  16   within the meaning of a relevant statute.’” Rattlesnake Coal. v. U.S. E.P.A., 509 F.3d 1095, 1103

                                  17   (9th Cir. 2007) (quoting 5 U.S.C. § 702). However, an agency action is subject to judicial review

                                  18   only when it is “made reviewable by statute” or a “final agency action” has issued. See 5 U.S.C. §

                                  19   704. “When . . . review is sought not pursuant to specific authorization in the substantive statute,

                                  20   but only under the general review provisions of the APA, the ‘agency action’ in question must be

                                  21   ‘final agency action.’” Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 882 (1990) (citing 5 U.S.C. §

                                  22   704)). “An agency action is ‘final’ when (1) the agency reaches the ‘consummation’ of its

                                  23   decisionmaking process and (2) the action determines the ‘rights and obligations’ of the parties or

                                  24
                                       4
                                  25     The government argues that Ms. Anello has not stated a claim for harassment based on disability
                                       because the FAC does not sufficiently allege that she was a qualified individual with a disability.
                                  26   Mot. 22. However, the sole case it cites, Manatt v. Bank of America, NA, 339 F.3d 792, 798 (9th
                                       Cir. 2003), addresses the requirements for a hostile work environment claim based on race, not
                                  27   disability. It is therefore inapposite. The government does not cite any other authority for the
                                       position that a plaintiff must allege that she was a qualified individual with a disability in order to
                                  28   bring a disability-based harassment claim, including authority from other circuits that have
                                       recognized such a claim.
                                                                                          20
                                   1   is one from which ‘legal consequences will flow.’” Rattlesnake Coal., 509 F.3d at 1103.

                                   2          Here, the FAC does not identify a “final agency action” or a statutory provision

                                   3   authorizing review of any SSA decision. Accordingly, the FAC fails to state a claim under the

                                   4   APA. Ms. Anello’s APA claim is dismissed.

                                   5   IV.    CONCLUSION
                                   6          For the foregoing reasons, the government’s motion is granted and the FAC is dismissed as

                                   7   follows: Ms. Anello’s claims for disability discrimination, failure to accommodate, and

                                   8   harassment/hostile work environment based on disability, as well as her APA claim, are dismissed

                                   9   with leave to amend. Claims based on the allegations that management demanded that Ms.

                                  10   Anello’s doctor impose further medical restrictions and that the SSA forged her retirement

                                  11   application are dismissed with prejudice. Any claims based on harm arising after the EEO

                                  12   proceedings are also dismissed with prejudice.
Northern District of California
 United States District Court




                                  13          Ms. Anello has already been given one opportunity to amend the complaint. Because it is

                                  14   not “absolutely clear that the deficiencies of the complaint could not be cured by amendment,”
                                       Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012), Ms. Anello is granted one final opportunity
                                  15
                                       to amend her complaint to state a claim. Any such second amended complaint must be filed by
                                  16
                                                                                                              ISTRIC
                                                                                                          ES D
                                       February 12, 2019.
                                  17
                                                                                                         T          TC
                                                                                                       TA
                                                                                                                             O
                                  18
                                                                                                  S




                                                                                                                              U
                                                                                                 ED




                                              IT IS SO ORDERED.                                                                RT
                                  19                                                                                  DERED
                                                                                             UNIT




                                                                                                              O OR
                                  20
                                       Dated: January 22, 2019                                        IT IS S                        R NIA
                                                                                        ______________________________________
                                                                                                                      M. Ryu
                                  21
                                                                                             NO




                                                                                                       Donna M. Ryu a
                                                                                                              o n n
                                                                                                       dge D
                                                                                                                                     FO



                                  22                                                          UnitedJuStates Magistrate Judge
                                                                                              RT




                                                                                                                                 LI




                                                                                                      ER
                                                                                                 H




                                                                                                                             A




                                  23                                                                                             C
                                                                                                           N                 F
                                                                                                               D IS T IC T O
                                  24                                                                                 R
                                  25

                                  26
                                  27

                                  28
                                                                                        21
